                   Case: 3:20-cv-00858-JGC Doc #: 1-1 Filed: 04/21/20 1 of 1. PageID #: 10




Kelli Nolan                                                          Ohio Department of Rehabilitation and Corrections
409 Brightwood Drive                                                 Marion Correctional Institution, 940 Marion Williamsport Road E.
Marion, OH 43302                                                     Marion, OH 43302
                                           Marion                                                               Marion




Erica Ann Probst, Kemp, Schaeffer & Rowe Co., L.P.A.
88 West Mound Street, Columbus, OH 43215
(614) 224-2678




                           Title VII

                           Gender Discrimination - Retaliation




04/21/2020                                    /s/ Erica Ann Probst
